Citation Nr: 1532934	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  15-06 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).

3.  Entitlement to accrued benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant, R.B., J.Z.  	


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served with the Philippine Guerilla Service from January 1945 to September 1945.  The Veteran died in April 2013, and the Appellant is the Veteran's widow. 

These matters came before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.

In April 2015, the Appellant presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for the cause of the Veteran's death and entitlement to DIC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in April 2013. 

2.  The Veteran had no claims for VA benefits pending at the time of his death.


CONCLUSION OF LAW

The appellant has no legal entitlement to accrued benefits.  38 U.S.C.A. §§ 101, 5121 (West 2014); 38 C.F.R. §§ 3.57, 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist appellants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These duties do not apply to claims that turn on statutory interpretation, such as the Appellant's claim for accrued benefits.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  Therefore, the Board finds that no further discussion of the duty to notify and assist is necessary in this case. 

Merits of the Claim

Periodic monetary benefits to which a Veteran was entitled at death, either by reason of existing VA ratings or decisions or those based on evidence in the file at date of death, and due and unpaid, are known as "accrued benefits."  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; see also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996). 

For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. § 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998). 

Following timely filing of a proper claim, such benefits will be paid according to a statutorily prescribed order of distribution.  Essentially, accrued benefits are paid as follows: (i) to the Veteran's spouse; (ii) his or her children (in equal shares); or (iii) his or her dependent parents (in equal shares) or the surviving parent.  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5). 

Only evidence contained in the claims file at the time of the Veteran's death will be considered when reviewing a claim for accrued benefits.

In this case, there was no pending claim at the time of the Veteran's death in April 2013.  Prior to his death, the most recent RO decision was in September 2011, which denied entitlement to nonservice-connected pension benefits.  No claim was pending at the time of his death. 

Therefore, because the record shows that the Veteran did not have any type of claim pending at the time of his death, there are no possible accrued benefits that could be paid to the appellant.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998). 

In sum, the Appellant has no legal basis for entitlement to accrued benefits because there was no pending claim at the time of the Veteran's death on which the Appellant's accrued benefits claim could be based.  38 U.S.C.A. § 5121(a) and 38 C.F.R. § 3.1000.

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Entitlement to accrued benefits is denied. 


REMAND

The Appellant seeks service connection for the cause of the Veteran's death.  A Veteran's death may be service connected if the death resulted from a disability incurred or aggravated in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  The service-connected disability may be either the principal or a contributory cause of death.  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

At the time of his death in April 2013, service connection was not in effect for any disabilities. The death certificate lists the immediate cause of death as multi-organ failure secondary to hepatocellular carcinoma, decompensated liver diseases and hepatorenal syndrome.  The underlying cause of death was a complicated urinary tract infection.

The Board notes the Veteran's service treatment records contain only a separation examination with no indication of peptic ulcer disease, organ failure, hepatocellular carcinoma, decompensated liver disease and hepatorenal syndrome.  
The Appellant essentially contends that the Veteran's death is related to his period of service.  Specifically, testimony was provided at the 2015 Board hearing that peptic ulcer disease onset while the Veteran was on active duty and continued since.  Medications taken for this condition ultimately led to his death.  A joint affidavit was signed by two friends of the Veteran reported that the Veteran told them a recurrent peptic ulcer problem was acquired during his service and that at that time he did not have regular and sufficient food supplies.  The Appellant submitted private treatment records indicating a diagnosis of peptic ulcer disease from February 2013.  

There is no medical opinion of record that addresses the relationship, if any, between the cause of the Veteran's death and his military service, to include as due to any peptic ulcer condition.  Accordingly, this claim presents certain medical questions concerning medical nexus that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (finding that a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Thus, on remand, a VA medical opinion must be obtained that address whether an immediate or underlying cause of the Veteran's death is related to his military service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ must obtain a VA medical opinion from an appropriate physician, regarding whether the cause of the Veteran's death was etiologically related to his military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the medical opinion that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

Based on the review of the record, the examiner must provide an opinion and thorough rationale as to whether any of the disorders listed as the Veteran's cause of death (multi-organ failure secondary to hepatocellular carcinoma, decompensated liver diseases and hepatorenal syndrome) were at least as likely as not (i.e., a 50 percent or greater probability) incurred in or due to his active duty service, to include any peptic ulcer condition. 

If it determined that a peptic ulcer condition is related to the Veteran's death, the examiner must opine whether the condition was at least as likely as not (i.e., a 50 percent or greater probability) incurred in or due to his active duty service.

In providing this opinion, the examiner must consider the Appellant's statements that the Veteran experienced peptic ulcers prior to his separation from the military. 

A complete rationale for all opinions must be provided.

2.  Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Appellant's satisfaction, she and her representative should be provided with a Supplemental Statement of the Case (SSOC) which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


